Last week a heinous terrorist 
attack was perpetrated against the Republic of Kenya, 



resulting in the death and injury of dozens innocent 
civilians as well as the destruction of property. We 
condemn this senseless attack and express our fraternal 
solidarity with the people of Kenya.

The theme for the sixty-eighth session is “The 
post-2015 development agenda: setting the stage”. It 
echoes the words of the Preamble to the Charter of the 
United Nations: “to promote social progress and better 
standards of life in larger freedom”. As leaders, we 
are therefore challenged to ensure that the post-2015 
development agenda promotes sustainable development 
and a secure future for current and future generations.

When the Millennium Summit adopted the 
Millennium Development Goals in 2000, it emphasized 
the urgency of making the world a better place for all 
humanity. That promise gave hope to millions who live 
in abject poverty and deprivation in many parts of the 
world. As we approach the 2015 deadline, we should ask 
ourselves whether we have lived up to the commitments 
that we made in 2000. We believe that the post-2015 
development agenda should be people-centred and 
inclusive, with a focus on the provision of health care, 
education, food security and nutrition, energy, potable 
water, gender equality and the empowerment of women, 
young people and people with disabilities.

The challenges of climate change and 
environmental conservation should continue to be 
a focus of our attention. During the United Nations 
Conference on Sustainable Development in 2012, we 
made commitments to create a new global partnership 
characterized by a new spirit of solidarity, cooperation 
and mutual accountability. The outcome document of the 
Conference, entitled “The future we want” (resolution 
66/288, annex), identified poverty eradication as the 
greatest global challenge facing the world today and an 
indispensable requirement for sustainable development.

As I speak, the eleventh session of the Conference 
of the Parties to the United Nations Convention 
to Combat Desertification is about to conclude its 
deliberations in our capital city, Windhoek. We 
believe that the outcome of the Conference will further 
strengthen the Convention’s role in mitigating the 
effects of desertification and droughts, particularly on 
the continent of Africa.

While developing countries have made 
commendable advances in the areas of social and 
economic development, many challenges remain. 
Namibia holds the view that the post-2015 development 
agenda should take into account the valid concerns 
and challenges faced by middle-income countries, 
such as access to grants and concessional funding for 
developmental purposes. The post-2015 development 
agenda should also embrace the protection of 
fundamental human rights and freedoms, the rule of law 
and the maintenance of international peace and security. 
I wish to emphasize that sustainable development 
requires adequate and predictable financing at the local 
and international levels.

Namibia is concerned about the conflict situations 
and growing instability in many parts of the world. 
We welcome the signing of the Peace, Security and 
Cooperation Framework for the Democratic Republic 
of Congo and the Region. Namibia urges all signatories 
to the Framework to work together in good faith 
towards its full implementation. We commend the 
efforts of the Intervention Brigade to restore peace in 
the eastern Democratic Republic of Congo and call on 
the international community to give its full support to 
achieving the success of that important mission. We 
also appeal to the international community to provide 
humanitarian assistance to the communities affected by 
the conflict.

Namibia welcomes the decision of Madagascar’s 
reformed special electoral court, paving the way for 
holding presidential and parliamentary elections there 
next month. We call on the international community to 
provide the financial, technical and logistical support 
necessary for those elections to be successful.

Our Government continues to support the efforts 
of the African Union (AU), through the African Union 
Mission in Somalia, to stabilize the situation in Somalia.

The Southern African Development Community 
and AU election observer missions have declared 
the harmonized elections that recently took place in 
Zimbabwe to be free, peaceful and credible. In that 
context, Namibia calls for the unconditional lifting of 
all sanctions imposed on Zimbabwe.

We welcome the holding of democratic elections in 
Mali and congratulate President Ibrahim Boubacar Keita 
on his election. We commend the Economic Community 
of West African States and other international partners 
for the leading role they have played in resolving the 
crisis in that country.

I take this opportunity to reiterate our steadfast 
solidarity with the people of Cuba, who have endured 



harsh conditions due to the illegal economic blockade 
imposed on their country. We once again call for the 
unconditional lifting of the embargo on Cuba.

The attainment of self-determination of peoples 
living under foreign occupation is one of the principles 
that this Organization was founded on. In that regard, 
we reaffirm our solidarity with the people of Western 
Sahara, and call for the implementation of the United 
Nations settlement plan for that country. Similarly, we 
call for the implementation of relevant United Nations 
resolutions on Palestine.

Namibia condemns the use of chemical weapons 
against the civilian population in Syria, as confirmed 
by the United Nations inspectors. We welcome the 
agreement reached between the Russian Federation and 
the United States of America to place Syrian chemical 
weapons under the control of the Organization for the 
Prohibition of Chemical Weapons. We also support 
the efforts of the Joint Special Envoy of the Secretary-
General and the League of Arab States to help the 
Syrian parties find a peaceful solution to the conflict 
in their country.

The process of reforming the United Nations system, 
especially the Security Council, must be accelerated in 
order to make it representative and democratic.

This session of the General Assembly presents an 
historic opportunity for the international community to 
take concrete steps to eradicate poverty and enhance 
international peace and security in order to create a 
world free of want, as envisaged in the Millennium 
Development Goals. Let us summon the necessary 
political will to act now.

I congratulate you, Sir, on your election as President 
of the General Assembly at its sixty-eighth session and 
assure you of the full support of my delegation.
